—Appeal from a judgment of the Supreme Court (Berke, J.), entered May 18, 1998 in Washington County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
In 1979, petitioner was convicted of murder in the second degree and sentenced to a prison term of 25 years to life. Petitioner thereafter commenced this proceeding for a writ of habeas corpus contending that he was never arraigned on the felony complaint which allegedly formed the basis of his conviction and that, therefore, the local criminal court where the complaint was filed lacked jurisdiction to render the conviction. Supreme Court denied petitioner’s application and we affirm. Inasmuch as petitioner could have challenged the sufficiency of his arraignment on the felony complaint in the context of a CPL article 440 motion or on his direct appeal, habeas corpus relief is inappropriate (see, People ex rel. McMoore v Stinson, 246 AD2d 693, lv denied 91 NY2d 811; People ex rel. Woodard v Berry, 143 AD2d 457, 458, lv denied 73 NY2d 705). Moreover, the record reveals that petitioner was arraigned on a superseding indictment and that the proceedings leading to his conviction were held in Supreme Court, Kings County. Consequently, we find no basis for a departure from traditional orderly procedure (see, People ex rel. Woodard v Berry, supra).
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.